       Case 2:18-cr-00614-JS-GRB Document 31 Filed 12/07/18 Page 1 of 1 PageID #: 121
                                                                                                                                                                               F IL E D t'age I of2
                                                                                                                                                                      fN CLt~i<"S c::FIC E
                                                                                                 r& ?FIE!:   r   -:z •          - ----                        W..S. lil'STH'GJ Gm:;;,: ·= O.N.Y.
                                                                              U,.;1.J St.i., 2.J,;~1 e... ,1
                                                                                                                                                                         OEC 07 2018
     UNITED STATES OF AMERICA
                                                                EASTERN DISTRICT OF NEW YORK
                                                                                                                                                              *                               *
                                                                                                             ORDER SETTING COJ"Al1J9~NQ OFF ICE
                                                                                                             OF RELEASE AND Bd1Wf'tU
                              V.
  a( sil    I          Alf1
                         Defendant
                                  l<oVv\ 2V' d. l f:f-(
                                                                                   RELEASE ORDER
            It i~ hereby ORDERED thlll the at,ove.named dtfc:odant be released as follows, subJetl to Ille SIHdanl Conditions of Boad oa llte muse and:
            (Fu:U Pf:nOaaJ R-allluaee Bond oo hislb« p,omise to appear at all scheduled proceedings as requ11ed., or
           [ J pon Umecured Boad executed by defendmt in the amount of S._ _ _ _ __ _ _ __, or
           f Upon Setared Appeanaee Bond as provided.haelll.
                                                              Addidoa1I COJ1dlt101U oCReltase
 U~fiding that release under lhe stmdard conditions delailed an lhc rt:Yerse will not by lhamdvcs reaso.nably assure the appr.arance of tht ddendam and Ille
 safi of other persons and the communily, IT IS FURTHER ORDERED that the defendant is subjea to the followia,.& pdditi:onal conditions of release:
 (    I    The defendant mll$l remain in and may not leave the following arus without Coun pamisslon:           ,-, ~                      E,                                                 5, 1,1\/r"
 I I 2.    The dtfendanl shall avoid al.I contact and CO( .associate with any of the followiog persons or entities: _ _ _ _ _ _ _ _ _ __ __

 I J 3.    The defendant shall avoid and IIOI go to aiy of the following locations:



           Toe defcndan1 shall Sl&ITC!lder my and all passpor1s to lhc U.S. PretriAl Services Agmcy by _ _ __ _and shal.l not apply for any othfl passport.
           Defendant is placed under the cxprcss supcnis:ion of lite ~al Servaees Agellcy, s11bja:1 !o the Specjtl Condjti0ft$ on ~ ~ if applicable. 1111d
           [ ) is subjm to random visiu by a Pretrial Services offir;cr 11 defendant's home and/or plac;e of work;
           ( ) mut rtport to that agency ( ) in pcrson_ _ _ t ~ per _ _ _ _ and/or ( ) by telephone_ _ _.limes JICII' _ _ __
           ( Jis $11bjlla to home detention with dcc:cronic molli1oring with tJie foHowina COflditions:._ _ _ __ _ _ _ _ _ _ _ _ __ _

           ( ) 111111t wulcJgo [ ) iudom dNg testing [ ) evaluation and/or ( )11eauncc,1, for [ ) svbaanc:e abuse [ )akobolism: [ ) mental heallh problems.
           [ ) must pay cbe cost))f          111.Vor decUonic:: m i1oring by with pei:sonal funds and'or inNrance.        L
[~         OIiier Conditions: )..e4- It       &       I                        r> F.               -             ~c     er           ,              , I-
                                                                        APPEAJU.NCE BOND
                                                                                                                                       "'-'           ~--I\, ..... ,._~ "'/J/J "'l✓A ( ~
                                                                                                                                                      tI                                     .,., / -
                                                                                                                                                                                                    •
          The mdersigned dcfeadatlt and sureties jointly md scvtnlly aclau>wlcdge !hat 11M: and my/0\IJ personal repraulalivcs, jomtly and severally. are bound
          10 pay 10 the Uni1ed Swes of Americ:a the sum of S                 l
                                                                       O OI OtJ {)                  · .
          The undersigned •ee(s) !bat lllis obliga1ion is secured widl his/hr~'- ·-'-··-- '- .L . '"· " -- · ~ - - - - - - · • • - - - 11~ -•-- . . ... ,_. . . . . , . .. - , . .. - - - - - · - ·
          is/are free and clear of liau excep1 as odlawise i.ndica.ted:
          f I Mi deposited in the 11'"'?1stry,.oftJac r,,,.m '1lC sum ors
                                                                                   -           _ownedby 1 Ck,1,J71.. f(n-1A-,('◄ ff, ~
          l  J . .... -   - - ,v - ~ - . - ·- - - · •• , • ...,.._.. -· -~· - ·· ....,,. ~ • ..d by the U.S. Attomty which shall be duly filed
               with the proper lcx:al and Ntc authorities Oil 01 before _ _ _ _ _ _ _ _ _ _ __ _
             J OdterConditlons:._ _ _ _ _ _ __ _ _ _ _ _ _ _ _ __ _ _ __ _ _ __ _ __ _
_ _ __ __ _ __ _ _ _ __ _ Address: _ __ _ _ _ __ __ _ _ __ _ _ _ __ _

                             Sumy
                                                               Address: _ _ __ _ _ _ _ _ __ _ __ _ _ _ _ __
                            Su.my
                                                               Adchss: _ _ _ _ _ __ __                                      _          _ _ _ _ __ __ __

                            Surely
         The Court bu advised lhe defendant of the conditions of release per l8:3142(b)(l) and (h)(l). This bond is con-
ditioned upon the appearance of the defendant and is subject to lhe Standard Conditions of Bo   fonb.on the reverse. If the
defendant fails 10 appear as ordered or notified, or any other condition of tlli    · ot me . nd shall be due forthwith.
         I acknowledge that I am the defendant In this case and that (        war  ihe con ·
condjtions of release, to appear as directed, and to surrender for serv · e of    n1enc
and sanctions set fortb on the revene of tbls rorm.                                                                                           v-,i:--:z......-z......._..-~~
                                                                                                                         ,........._             SilDllfUlt   or DefeodanL      •
Release of the Defendant is hereby ordered oo

          Distribution:          White-Original            Cuwy • Counromn Deputy
                                                                                 t2/7                ,ZOI f              ,
                                                                                                     Pink • Pretrial Services
                                                                                                                                        Isl Joanna Seybert. USDJ
                                                                                                                                                                       ,
                                                                                                                                                       Goldenrod • Defendant
